—Determination of respondent Commissioner of the New York State Department of Social Services, dated December 11, 1996, which, after a hearing, affirmed the determination of the New York City Department of Social Services discontinuing petitioner’s public assistance and medical benefits, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Franklin Weissberg, J.], entered May 9, 1997) dismissed, without costs.
Substantial evidence, including petitioner’s own testimony at the fair hearing, supports respondent’s determination that petitioner willfully and without just cause failed to appear for the scheduled August 1996 Work Experience Program (WEP) Intake Section (Matter of Riviera v Wing, 248 AD2d 153). We see no reason to disturb the Commissioner’s finding that petitioner failed to substantiate his contention that his failure to appear for his WEP assignment was due to a psychologically-related disability. Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Andrias, JJ.